625 F.3d 1319 (2010)
Wyon Dale CHILDERS, Petitioner-Appellant,
v.
Willie L. FLOYD, Warden, Glades Correctional Institution, Respondent-Appellee.
No. 08-15590.
United States Court of Appeals, Eleventh Circuit.
November 10, 2010.
Nathan Z. Dershowitz, Dershowitz, Eiger & Adelson, P.C., New York City, for Childers.
Christine Ann Guard, Tallahassee, FL, for Floyd.
Before DUBINA, Chief Judge, and TJOFLAT, EDMONDSON, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges.
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestions of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
*1320 IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.